DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
Election/Restriction
In response to the species restriction mailed 08/16/2021, Applicants elected species (a) EEACKKFVREN, without traverse.
 According to Applicants, claims that read on the elected species include claims 150-168.
Claims 150-167, and 169-179, and new claims 180-187 are pending for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 152, 171, and 183 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 171 recites the broad recitation “stem cell,” and the claim also recites “a pluripotent stem cell, an induced pluripotent stem cell, and a hematopoietic stem cell,” which are the narrower statements of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 183 recites the broad recitation “a myoblast” and the claim also recites “a cardiac myoblast, and a skeletal myoblast,” which are the narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 152 recites the limitation "the amino terminus" in claim 150.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The rejection of claim(s) 150-168, 172-173, and 176-179 under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US2020/0299659A1), is withdrawn in response to Applicant’s amendment to the claims to recite wherein the 3’ end of the first nucleotide sequence that is at least 80% identical to SEQ ID NO: 181 is linked to the 5’ end of the second nucleotide sequence.
Claim Rejections - 35 USC § 103
The rejection of claims 150-179 under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US20200299659A1) as applied above, in view of Zhang et al. (US20200190487A1), is withdrawn in response to Applicant’s amendment to the claims as set forth in the amendment of 05/09/2022, and for the reasons set forth above.  
Double Patenting
Applicants requested that the provisional rejection of the instant claims on the grounds of nonstatutory double patenting be held in abeyance until allowable subject matter is indicated.  Since there are no additional arguments presented in response to these rejections, the rejections remain for the reasons of record.
Claims 150-167, and 169-187 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150-157, 159-168, 170-171, and 184-187 of copending Application No. 17/229,272 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the pending claims and the claims of the copending application are drawn to a composition comprising an expression vector encoding an amino acid sequence that is at least 95% identical to SEQ ID NO: 120, and a recombinant guide RNA comprising a nucleotide sequence that is at least 80% identical to SEQ ID NO: 181, and a pharmaceutically acceptable excipient.
Regarding instant claim 150, claim 150 of the copending application recites a composition comprising a nucleic acid encoding the polypeptide of SEQ ID NO: 120, and a guide RNA.  Copending claim 150 does not recite that the gRNA comprises a sequence that is 80% identical to SEQ ID NO: 181, as recited in the instant claims.  However, copending claims 160 and 161 recite wherein the recombinant guide RNA comprises a nucleobase sequence that is at least 80%, and at least 95% identical to SEQ ID NO: 181, respectively.  Furthermore, copending claims 150, 160 and 161, do not recite that the composition comprises a pharmaceutically acceptable carrier.  However, this limitation is taught in copending claim 167, which recites the composition of claim 150 and a pharmaceutically acceptable excipient.  Therefore, the invention of instant claim 150 is taught in copending claims 150, 160-161 and 167.
Moreover, regarding instant claims 151-152, and 156-162, the polypeptide recited in these claims is taught in copending claims 150-157, and 161-162.  
Regarding instant claims 153-155, the guide RNA of instant claims 153, 154, and 155, are 90%, 95%, and 100% identical to SEQ ID NO: 181, respectively.  These limitations are recited in copending claims 159-160.  
Regarding instant claim 163, which recites the pharmaceutical composition of claim 150, comprising a DNA donor template, this limitation is taught copending claim 164.
Regarding instant claim 164, which recites the pharmaceutical composition of claim 150, comprising an additional recombinant guide RNA.  This limitation is also taught in copending claims 164 and 184.
Regarding instant claim 165, which recites the pharmaceutical composition of claim 150, wherein the expression vector is an adenoviral vector.  This limitation is taught in copending claims 186-187.
Regarding instant claim 166, which recites the pharmaceutical composition of claim 150, comprising one or more of: a buffer, a nuclease inhibitor, a protease inhibitor, and an adjuvant.  These limitations are recited in copending claim 166.
Regarding instant claim 176, the composition comprising a lipid nanoparticle is taught in copending claim 185.
Regarding instant claims 177-179, these limitations are in copending claims 186-187.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 150-167, and 169-187 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150-171 of copending Application No. 17/229,230 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the instant application (150-155) and those of the copending application (150-152) provide a polypeptide comprising the amino acid sequence of SEQ ID NO:120 and a recombinant guide RNA comprising a nucleotide sequence that is at least 80% or at least 95% identical to SEQ ID NO: 181. 
The claims of both the instant (claims 156-162) and copending applications (claims 153-156) recite where the polypeptide of SEQ ID NO: 120 is fused with a nuclear localization signal.  
Instant claim 163 and claim 157 of the copending application are both drawn to wherein the composition further comprises a donor template in addition to the polypeptide of SEQ ID NO: 120 and the guide RNA. 
Instant claim 167 and copending claim 167 are both drawn to a method of gene editing comprising contacting a cell with a composition comprising SEQ ID NO: 120, and a guide RNA.
Instant claim 176 and copending claim 158 are both drawn to the same composition, wherein the composition also comprises a lipid.
The instant claims differ from the claims of the copending application, because the instant claims are drawn to where the composition comprises a nucleic acid that encodes the polypeptide of SEQ ID NO: 120 and a recombinant guide RNA.  However, the claims of the copending application recite a composition comprising the polypeptide of SEQ ID NO: 120 and a recombinant guide RNA.  Although it is clear that a nucleic acid is distinct from a polypeptide, the nucleic acid in the composition would produce the polypeptide in a cell.  Therefore, the composition comprising the nucleic acid encoding the polypeptide of SEQ ID NO: 120, effectively provides the composition of the copending claims once the composition is delivered to a cellular environment where translation of the nucleic acid is accomplished.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 150-167, and 169-187 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150-169 of copending Application No. 17/225,866 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the instant application and those of the copending application  provide a polypeptide comprising the amino acid sequence of SEQ ID NO:120 and a recombinant guide RNA comprising a nucleotide sequence that is at least 80% or at least 95% identical to SEQ ID NO: 181. 
The claims of both the instant (claims 156-162) and copending applications (claims 155-158) recite where the polypeptide of SEQ ID NO: 120 is fused with a nuclear localization signal.  
Instant claim 163 and claim 160 of the copending application are both drawn to wherein the composition further comprises a donor template in addition to the polypeptide of SEQ ID NO: 120 and the guide RNA.  Instant claim 164 recites the claimed composition further comprising an additional guide RNA, this limitation is taught in copending claim 160.
Instant claim 166 recites the claimed composition comprising one or more of: a buffer, a nuclease inhibitor, a protease inhibitor, and an adjuvant.  These limitations (with the exception of an adjuvant) are taught in copending claim 163.
Instant claims 150-166 and claims 176-179 recite a pharmaceutical composition.  Copending claim 164 recites a pharmaceutical composition comprising the composition of claim 150, and a pharmaceutical composition.
Instant claims 167-168 and copending claim 166 are both drawn to a method of gene editing comprising contacting a cell with a composition comprising SEQ ID NO: 120, and a guide RNA.
Instant claim 176 and copending claim 158 are both drawn to the same composition, wherein the composition also comprises a lipid.
The instant claims are drawn to where the composition comprises a nucleic acid that encodes the polypeptide of SEQ ID NO: 120, and a recombinant guide RNA.  However, the claims of the copending application recite a composition comprising the polypeptide of SEQ ID NO: 120, and a recombinant guide RNA.  Although it is clear that a nucleic acid is distinct from a polypeptide, the nucleic acid in the composition would produce the polypeptide once it is delivered and expressed in a cell.  Therefore, the composition comprising the nucleic acid encoding the polypeptide of SEQ ID NO: 120, effectively provides the composition of the copending claims once the composition is delivered to a cellular environment where translation of the nucleic acid is accomplished.
Claims 150-167, and 169-187 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150-175 of copending Application No. 17/308,568 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘568 application recites the same compositions and methods (SEQ ID NO: 120 and SEQ ID NO: 181 are identical across both applications).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 150-167, and 169-187 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150-158, 160-164, 166-169 of copending Application No. 17/403,245 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘245 application recites the same compositions and methods (SEQ ID NO: 120 (Cas12J protein) and SEQ ID NO: 139 (gRNA identical SEQ ID NO: 181) are identical across both applications).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The claims of copending applications 17/229,230; 17/225,866; 17/229,272; 17/308,568 and 17/403,245; disclose the same compositions comprising a polypeptide of SEQ ID NO: 120 and guide RNA comprising SEQ ID NO: 181.  However, these claims do not teach the use of the CRISPR-Cas12J system in immune cells, T-cells, or hematopoietic stem cells, as recited in claims 169-171 and 174-175.  
However, the prior art teaches the use of the CRISPR/Cas system, comprising Cas12J, in these cells.  See Zhang et al. teach the CRISPR/Cas system that includes Cas12J, see ¶ [0118].  It would have been obvious to the person of ordinary skill in the art at the effective filing date of the instant invention to use to the compositions of the claimed invention in cells of the immune system and hematopoietic stem cells as recited in the instant claims for gene editing purposes.  A person of ordinary skill in the art would have been motivated to combine the teachings of Zhang et al. with the compositions of the claimed invention because there is an explicit suggestion for the person of skill in the art to use the Cas12J protein in methods of gene editing in both immune cells and hematopoietic stem cells.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699